Citation Nr: 1000416	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1971 to May 1977, and in the United States Air 
Force from April 2002 to February 2004.  He remained a member 
of the Air Force Reserves until January 2, 2009 when he was 
discharged by reason of physical disability.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  He perfected a timely appeal to that decision.  

On August 19, 2008, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing, the Veteran submitted additional 
evidence for which he has provided written waiver of RO 
review under 38 C.F.R. § 20.1304 (2009).  

Further, the Board notes that the Veteran submitted 
additional evidence to the Board after certification of the 
appeal without a waiver of RO consideration.  However, in 
view of the favorable outcome with respect to this issue, 
there is no prejudice to the Veteran in going ahead with a 
decision at this time.  See 38 C.F.R. § 20.1304(c); Bernard 
v. Brown, 4 Vet App 384 (1993).  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
the Veteran had a back sprain or strain disorder prior to 
entry into his second period of active service.  

2.  The competent evidence shows that degenerative joint 
disease of the lumbar spine was initially diagnosed within 
the first post-service year.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
service connection is warranted for degenerative joint 
disease of the lumbar spine.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Factual background

The Veteran served on active duty from April 1971 to May 
1977.  The enlistment examination in April 1971 was negative 
for any complaints or findings of a back disorder.  The 
service treatment reports show that the Veteran was seen in 
sick call in June 1976 with complaints of back pain when he 
sits down for long periods of time and at night.  The 
impression was possible muscle strain.  The separation 
examination, dated in April 1977, was negative for any 
complaints of back pain; clinical evaluation of the spine was 
normal.  The record indicates that the Veteran had another 
period of active duty from April 2002 to February 2004.  

The Veteran's claim for service connection for a back 
disorder was received in March 2004.  Submitted in support of 
his claim were treatment reports dated from June 2002 through 
December 2003.  These records include treatment reports from 
the State of California, Division of Workmen's Compensation, 
indicating that the Veteran received treatment in June 2002, 
October 2002, and May 2003 for complaints of intermittent low 
back pain; the pertinent diagnoses were lumbar sprain or 
strain, and thoracic sprain or strain.  

The Record shows that the Veteran was seen at the MGMC 
medical center at Andrews Air Force Base for physical therapy 
during the period from February 2003 to December 2003.  The 
Veteran was seen in November 2003 with complaints of left 
sided low back pain and right shoulder pain over the past 
year.  He described the pain as intermittent and indicated 
that it was exacerbated by movements, including bending, 
lifting and climbing stairs.  During a clinical visit in 
March 2004, the Veteran complained of low back pain with 
right hip pain when walking.  He stated that he had had low 
back pain for the past 2 years.  The assessment was possible 
stenosis secondary to bone spurs.  The Veteran was seen in 
physical therapy in March 2004.  At that time, he reported 
moderate pain in the lower back, which he claimed was caused 
by 23 years in law enforcement and 28 years in the military.  

Of record is the report of an x-ray study of the lumbar 
spine, dated in March 2004, which revealed metallic densities 
in the region of the L-1 posteriorly and within the right 
hemipelvis anterior to the sacrum; there was also evidence of 
grade I retrolisthesis of L2 and L3.  The pertinent diagnoses 
were degenerative changes in the lumbar spine and retained 
bullet fragments.  A magnetic resonance imaging (MRI) of the 
lumbar spine, performed in May 2004, revealed spondylitic 
degenerative changes primarily at L2/3, likely posttraumatic 
in nature, and metallic artifact was noted in the superior 
Left L1/2 neuroforamen which abuts the existing left 1 nerve 
root.  

The Veteran was afforded a VA examination in June 2004.  At 
that time, it was noted that the Veteran served on active 
duty in the U.S. Navy from 1971 to 1977; following his 
separation, he remained on reserve status and returned to 
active duty from 2002 to 2004.  It was also noted that he has 
been employed by the Solano County Sheriff Department both 
before and after his recent tour of active duty.  The Veteran 
reported recurrent low back pain which began during his 
recent 22 months of active duty.  He stated that his job on 
active duty consisted of performing special security detail 
for high ranking civilian members of government, including 
the Secretary of Defense.  The examiner noted that the 
Veteran had recent x-rays and MRI of the back which showed 
evidence of degenerative joint disease of the lumbosacral 
spine and several metallic foreign bodies; he was given 
medication and physical therapy.  The Veteran reported 
recurrent low back pain that limits his activity.  On 
examination, forward flexion in the lumbar spine was from 0 
degrees to 80 degrees, extension was to 20 degrees, lateral 
flexion was to 25 degrees, and rotation was to 30 degrees.  
The impression was degenerative joint disease of the 
lumbosacral spine associated with recurrent low back pain 
with mild to moderate physical activity.  

Received in September 2004 were additional treatment records 
from the State of California Division of Workmen's 
Compensation dated from January 2002 to September 2004.  
Among these records is a report from Dr. Brian C. McEvilly, 
dated in January 2002, indicating that the Veteran was seen 
for complaints of low to mid back pain which he described as 
constant and moderate to severe.  It was noted that the 
Veteran worked as a policeman with the Solano Sheriff 
Department, and he injured his back in October 2001 while 
fighting with an assailant.  The pertinent diagnosis was 
lumbar sprain (strain).  The Veteran was next seen in March 
2002 with complaints of frequent to constant moderate to 
severe low back pain, which was precipitated by work 
activities.  When seen in October 2002, while visiting for 
one week, the Veteran complained of intermittent moderate low 
back pain precipitated by work activities and activities of 
daily living; the Veteran stated that he was in more pain due 
to lack of treatment being deployed with the Air Force.  

Of record is the report of a comprehensive medical evaluation 
conducted by Dr. McEvilly in October 2004.  Dr. McEvilly 
noted that the Veteran sustained an injury to the lower back 
while attempting to immobilize an arrestee in October 2001; 
he stated that he felt immediate pain in the lower to middle 
area of his back.  Dr. McEvilly noted that the Veteran was 
seen in his office and he was aggressively treated from 
January through the beginning of April 2002.  He noted that 
the Veteran was showing improvement, but he was then 
reactivated into active duty and had to stop his treatment.  
He had physical therapy in the military and they performed 
lumbar traction 8 to 9 times in April and May 2004.  
Following an examination, Dr. McEvilly reported diagnoses of 
chronic low back pain secondary to industrial injury, lumbar 
segmental dysfunction secondary to industrial injury, 
thoracic segmental dysfunction secondary to industrial 
injury, and degenerative changes of the lumbar spine.  Dr. 
McEvilly stated that the Veteran suffers from the ill effect 
of a traumatically induced industrial injury to his middle 
and lower back while in the employment of the Solano County 
Sheriff's office.  He went through aggressive treatment at 
first that helped him to recover enough to perform his job 
with a partial permanent disability and associated 
restrictions on lifting, bending and stooping.  Dr. McEvilly 
observed that the Veteran's deployment with the military 
slowed his progress and caused his condition to deteriorate 
due to a lack of treatment.  

Received in March 2005 were additional treatment records from 
Malcolm Grow U.S. Air Force Medical Center dated from 
December 2002 to June 2004 which show that the Veteran 
continued to receive clinical attention for chronic back 
pain.  During an examination for demobilization in January 
2004, the Veteran complained of increased pain in the lower 
back, with loss of range of motion in the back.  The 
assessment was low back pain.  

In a statement dated in June 2008, the Veteran indicated that 
he had over 32 years of military service, and that he worked 
for 25 years with the Solano County Sheriff's Office.  The 
Veteran related that it is difficult to say when he exactly 
experienced trauma to his back in that both positions 
required the carrying of heavy equipment around his waist; 
however, he stated that he is able to recall when he 
experienced a serious deterioration in his condition.  The 
Veteran indicated that while on active duty at Hickam Air 
Force Base in Hawaii, he experienced severe back pains; at 
that time, he sought treatment at Trippler Army Medical 
Center.  The Veteran noted that his current condition 
includes severe flare ups and degrees of pain ranging from 
moderate to severe exacerbated by repetitive forward bending, 
stooping and prolonged sitting.  The Veteran stated that, as 
a result of his inability to sit for long durations, he feels 
that he is no longer pulling his weight in the command.  

At his personal hearing in August 2008, the Veteran indicated 
prior to entering military service in 1971, he received a 
bullet wound to his back while in High School in 1968.  The 
Veteran stated that he was not asked about his previous back 
injury when he entered active duty.  In service, he served as 
a deck hand off the Coast of Vietnam on a naval gunfire 
support team.  The Veteran indicated that he later became a 
signalman, dealing with visual communication, waving flags, 
and flashing lights.  The Veteran related that he went into 
the Reserves in 1983, and was subsequently activated from 
April 2002 to February 2004; he stated that he found himself 
having problems with exercising due to pain in the lumbar 
spine.  The Veteran reported being a special agent with the 
Office of Special Investigations.  The Veteran related that 
he sought treatment for his back at the Malcolm Grow Medical 
Center, but they didn't have a chiropractor.  The Veteran 
testified that he continued to receive treatment at the 
Travis AFB, where they took x-rays and MRI of the back and 
provided physical therapy; he stated that it was only after 
the radiographic examinations in 2004 when he was told that 
he had bulging disks.  The Veteran stated that although he 
sustained the back injury in October 2001, no x-rays were 
taken at that time.  

Submitted at the hearing was a copy of an MRI scan of the 
lumbar spine, dated in August 2008, which revealed findings 
of stable lumbosacral spine degenerative changes; it was 
noted that the previously described small shrapnel fragment 
was stable in position, within the left L1/2 neuroforamen, 
where it impinges on and slightly displaces the existing left 
L1 nerve root.  Also submitted was the report of an x-ray 
study of the lumbar spine; it was noted that the Veteran had 
chronic back pain and was undergoing workup leading to a 
medical evaluation board.  The impressions were mildly 
worsened degenerative changes of the lumbar spine; and 
retained metallic foreign bodies, stable in position.  

Received in September 2009 was a copy of a Physical 
Evaluation Board proceeding, dated November 19, 2008, which 
determined that the Veteran was unfit for duty due to low 
back pain due to degenerative disk disease; the disability 
was assigned a rating of 40 percent.  It was recommended that 
the Veteran be placed in permanent retirement.  

III.  Legal analysis.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see 
also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre- February 1961 regulations).  

The basis of the RO's denial in this case was that the 
Veteran's back condition pre-existed his entry into service 
and was not aggravated therein.  The record clearly indicates 
that he was injured while working as a policeman in October 
2001, prior to being called to active duty in April 2002.  In 
January 2002, Dr. McEvilly reported a diagnosis of lumbar 
sprain (strain).  

However, resolution of this case does not rest entirely on 
analysis of whether a pre-existing back condition was 
aggravated by service.  The exact nature of the back disorder 
that pre-existed service was a sprain or strain only.  All 
the medical records dated during the Veteran's period of 
service show diagnoses such as low back pain, strain, and 
sprain.  After the Veteran separated from service in February 
2004, degenerative disease was diagnosed.  Essentially, a 
claim based upon distinctly diagnosed diseases or injuries 
must be considered separate and distinct claims.

In this case, the only disorder shown by the medical evidence 
to have pre-existed service was a strain or sprain of the 
back, while the Veteran was then diagnosed with degenerative 
joint disease within the first six months after service 
discharge.  Under 38 C.F.R. §§ 3.307 and 3.309, he is 
entitled to presumptive service connection for degenerative 
joint disease manifested within the first post-service year 
unless competent evidence indicates the existence or 
inception of the disease as not incurred in service.  In this 
case, such competent evidence would have to be diagnostic 
test results such as x-rays, MRI, etc., since degenerative 
joint disease can only be diagnosed through such tests.  
Although the Veteran was diagnosed with and treated for back 
pain, strain, and sprain before service, it was only within 
the presumptive period after service that degenerative joint 
disease was diagnosed, and there is no competent evidence to 
rebut the presumption of service incurrence. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In summary, while there is evidence that the Veteran had a 
back strain or sprain prior to service, there is also 
evidence that degenerative joint disease was first diagnosed 
after his period of service, within the first post-service 
year.  Finally, it must also be noted that the Physical 
Evaluation Board proceeding, dated in November 2008, shows 
that the Veteran was found to be unfit for service due to his 
low back pain resulting from his degenerative disk disease, 
with an explicit finding that the condition was incurred in 
the line of duty.  Under such circumstances, it cannot be 
said that the preponderance of the evidence is against the 
Veteran's claim.  

Under such circumstances, and granting the Veteran the 
benefit of any doubt in this matter, the Board concludes that 
service connection for a low back disorder is warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


